HOOD, Associate Judge.
Appellee landlords sued for possession of real estate and for $3,000 overdue rent. Appellant tenant contested the claimed amount of rent, alleging the landlords had failed to pay certain sewer charges which they had agreed to pay. The tenant also filed a counterclaim alleging the landlords had “by a series of suits * * * attempted to harass, annoy, injure, and inconvenience” the tenant. Whether this counterclaim charged malicious prosecution or malicious abuse of process is not clear.
At trial the tenant admitted that $3,000 rent was due and the landlords admitted their liability for $202.49 for sewer charges. After evidence had been received on the charges in the counterclaim, the court took the case from the jury and directed a verdict for the landlords for the amount of the rent less the sewer charges. Examination of the record convinces us that the action of the trial court was correct.
Affirmed.